Nichols, Chief Justice.
The appellant was tried and convicted for the offense of murder. He was sentenced to life imprisonment. His motion for new trial was overruled and he appeals.
1. The appellant contends in enumerations of error 3 and 4 that the trial court erred in refusing him the right to select which one of the 42 jurors put upon him would be first stricken and in forcing the defendant to either select or strike jurors one at a time as their names were called.
A full panel of 42 jurors was qualified on voir dire and questioned individually by state’s counsel and defendant’s counsel. The jurors’ names were then called one at a time and defendant was given an opportunity to either accept or reject the juror. The appellant makes no argument as to how he was harmed by this procedure. There is no merit in these enumerations of error.
2. Enumerations of error 5, 7 and 8 contend the trial court erred in its charge on circumstantial evidence and *470the failure to charge on self-defense as justification.
Submitted July 30, 1976
Decided September 7, 1976.
Howard T. Oliver, Jr., for appellant.
Nat Hancock, District Attorney, Elizabeth Lane, Assistant District Attorney, Arthur K. Bolton, Attorney General, Kirby G. Atkinson, Assistant Attorney General, for appellee.
The charge on circumstantial evidence complained of was given in defining this type of evidence as opposed to direct evidence and did not involve a charge on the sufficiency of the evidence to convict, which was dealt with separately in the charge. The charge did not authorize a jury to convict on the basis of mere preponderance of the evidence.
The trial court fully charged on self-defense, justification, and that the jury, in order to convict, must find beyond a reasonable doubt that the defendant committed an unjustified, unmitigated killing. Lavender v. State, 234 Ga. 608 (216 SE2d 855) (1975). There is no merit in these enumerations of error.
3. Enumerations of error 1, 2 and 6 raise the usual general grounds of a motion for new trial. We have carefully reviewed the record in this case and find the evidence sufficient to support the verdict. There is no merit in these enumerations of error.

Judgment affirmed.


All the Justices concur.